271 S.C. 183 (1978)
246 S.E.2d 233
Albert DIAMOND, Appellant,
v.
Frank POWELL, Michael R. Bryant, George R. Potter, James Samuels, Napoleon McFall, Robert Moses, Moses Brown, and the American Insurance Company, Respondents.
20726
Supreme Court of South Carolina.
July 25, 1978.
*184 Hammond A. Beale, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod, Deputy Atty. Gen. C. Tolbert Goolsby, Asst. Atty. Gen. Treva G. Ashworth, Samuel F. Painter of Nexsen, Pruet, Jacobs & Pollard, and David W. Robinson, II of Robinson, McFadden, Moore & Pope, Columbia, for respondents.
July 25, 1978.
Per Curiam:
Appellant brought this action against respondents seeking damages for assault and battery, false imprisonment and trespass. This appeal is from a jury verdict in favor of respondents.
After briefs were filed with this Court the respondents moved to dismiss the appeal on the grounds that the appellant's brief violates Supreme Court Rule 8, Section 2 in that the questions involved in the appeal "are not set forth in the briefest and most general terms upon one (1) page, but are presented as twelve (12) lengthy exceptions covering four and one half (4 1/2) pages of the appellant's brief."
Counsel for appellant has failed to frame questions as required by Rule 8, Section 2, and has instead reproduced, with slight modification, twelve of the eighteen exceptions in his brief. This violates the foregoing Rule.
Accordingly, the appeal is dismissed for failure to comply with Rule 8, Section 2 of the Rules of this Court. We have, however, examined the record and have determined that this appeal would be without merit.